Title: Thomas Cooper to Thomas Jefferson, 1 March 1820
From: Cooper, Thomas
To: Jefferson, Thomas


					
						Dear sir
						
							Columbia s. Carolina
							March. 1. 1820
						
					
					I have waited anxiously to hear from you whether I shall certainly be wanted at Charlottesville next Spring. My family are at a loss wher to prepare for their departure thither, or to this place.
					I have this day received a letter from Richmond, enclosing the following extract from the Rev. J. H. Rice’s evangelical Magazine for January last p 49.
					“The Visitors of the University have made their first annual report to the general Assembly. It chiefly relates to the buildings, and the fiscal concerns of the Institution. The Board however have reported the appointment of one professor Dr Thomas Cooper now of Philadelphia. He is elected to the Professorship of Chemistry Mineralogy &c. We have no doubt of Dr Cooper’s ability as a Chemist; but still, we, as a part of the People of Virginia, deeply interested in the prosperity of the University, do decidedly disapprove of the appointment. We have our reasons, & shall in the proper place assign them. We again say this is a public concern. Interest Reipublicæ. The visitors and professors are public Officers, & their conduct and their avowed principles, are fair subjects of inquiry. It is our duty to enquire into them; let the people enquire.”
					
					With the Gentlemen of Virginia, my theoretical opinions avowed or concealed, I well know, would form no serious obstacle to my appointment. But in a free State, the suffrages of the multitude have weight: and those suffrages are always more or less under the influence of bigotry. One chief reason of my removing from Carlisle, was, that my friends had to sustain on my behalf, the incessant attacks of the clergy against my supposed heterodoxy; for of the real state of my opinions, those persons had never taken any means of satisfying themselves. It will be so, as I foresee, in Virginia. If I should survive you, what professional industry on my part, can secure me against the versatile opinions of a changeable board of Visitors? Is not my appointment even at the present moment, felt by my friends, as a measure that will for some years be liable to attack, & call for occasional defence? While you & Mr Madison live, & I live, I know that I shall be defended, if I deserve it: still, this is a tax; which I shall feel, as I have felt, very onerous on my friends. my feeling of security at Charlottesville is shaken: I may be regarded as a burthen on the Institution, which must be borne only as a matter of Contract; & when I die, no feeling of gratitude for any exertions I may make while living, will tend to render the situation of my family more comfortable. I know the inveteracy of the odium theologicum, & I dread to meet it at the close of life.
					I am therefore willing to resign my appointment: and I have to request of your friendship & candour to inform me precisely how I stand, & am likely to stand in respect of the prejudices to which my appointment is exposed. If I cannot be fully assured, that I shall come to Virginia, with no reasonable apprehension of being looked at now, and my conduct in future, sedulously criticised with a jealous eye, I would rather decline going there, at once. I beg of you to speak to me with all freedom on this Subject as early as you can. I remain always as heretofore
					
						Your sincere friend
						
							Thomas Cooper
						
					
				